Citation Nr: 0738735	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-28 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim as to whether the character of the appellant's 
discharge from service for the period from August 11, 1981 to 
August 8, 1989, is a bar to the receipt of Department of 
Veterans Affairs benefits.

2.  Whether the appellant had the requisite wartime service 
for the receipt of VA pension benefits.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1981 to August 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The issue of whether new and material evidence has been 
submitted to reopen a claim as to whether the character of 
the appellant's discharge from service for the period from 
August 11, 1981 to August 8, 1989, is a bar to the receipt of 
Department of Veterans Affairs benefits, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The appellant did not have honorable service during a period 
of war.


CONCLUSION OF LAW

The requirements of basic eligibility for entitlement to 
pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The governing provisions of 38 U.S.C.A. § 1521(a) provide, in 
pertinent part, that the VA shall pay a pension to each 
veteran of a period of war, who is permanently and totally 
disabled, including from a non-service-connected disability.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty; "active 
duty" means full-time duty in the Armed Forces.  38 C.F.R. § 
3.6(a) and (b).  "Armed Forces" means the United States 
Army, Navy, Marine Corps, Air Force and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1(a).

The term "period of war" means the Spanish-American War, 
the Mexican border period, World War I, World War II, the 
Korean conflict, The Vietnam era, and the Persian Gulf War.  
38 U.S.C.A. § 101(11); 38 C.F.R. §§ 3.1(f), 3.2.

The period of war for the Vietnam era is the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period, and the period beginning on 
August 5, 1964, and ending on May 7, 1975, inclusive, in all 
other cases.  38 C.F.R. § 3.2(f).

The period of war for the Persian Gulf War is the period 
beginning on August 2, 1990, through a yet undetermined date 
to be prescribed by Presidential proclamation or law.  38 
C.F.R. § 3.2(i).

The veteran contends that he is entitled to nonservice-
connected disability pension.  He claims that he has the 
qualifying wartime service because he has combat action 
ribbons for his service in Beirut.  Service Department 
records indicate that he served on active duty from August 
1981 to August 1989.  There is no other period of service 
shown. 

The veteran does not dispute his dates of service, and his 
period of service did not take place during "wartime" as 
defined by law.  What constitutes a period of war is defined 
by regulation, and the Board has no authority to redefine the 
period of war.  The Board therefore finds that the veteran 
does not meet the basic eligibility requirements for 
nonservice-connected pension benefits because he did not have 
active service during a period of war.  38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that where the law, and not the evidence, is dispositive 
of a claim, such claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  In this case, the veteran lacks legal entitlement to VA 
pension benefits due to non-qualifying service.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to eligibility for nonservice-connected pension 
benefits.  

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

ORDER

Entitlement to VA pension benefits is denied.



REMAND

The veteran contends that he is entitled to VA benefits for 
residuals of injuries incurred an automobile accident in 
February 1987.  

In an Administrative Decision dated August 1999, the Regional 
Office (RO) concluded that the character of the appellant's 
discharge from service for the period from August 1981 to 
August 1989, constituted a bar to the receipt of VA benefits.  
He has recently sought to reopen his claim for VA benefits. 

As the character of the appellant's discharge was previously 
determined by the RO to be a bar to VA benefits in an 
administrative decision in August 1999, the Board must 
determine whether new and material evidence has been 
submitted to reopen the issue of the character of the 
appellant's discharge.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

The VCAA notice requirements in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The Kent decision was decided by the Court well after the RO 
began adjudicating this claim, leading to this problem. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  It appears 
that Kent applies to this situation. 

As no document satisfies the threshold due process VCAA 
notice requirements, under the duty to assist, further 
evidentiary development is needed.  Accordingly, the case is 
REMANDED for the following action:

1.  Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and most 
importantly Kent v. Nicholson, 20 Vet. App. 
1 (2006) (new and material evidence needed 
to reopen the claim, as well as, the 
evidence to establish the underlying benefit 
sought).

2.  After the above development is 
completed, adjudicate the claim.  If any 
benefit sought on appeal remains denied, 
furnish the veteran a supplemental statement 
of the case and return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


